Citation Nr: 1131811	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, claimed as irregular muscle condition.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for vertigo, dyskinesia, paresthesia, diabetes mellitus and disorder manifested by chronic pain, including as a result of exposure to Agent Orange.  

5.  Entitlement to service connection for spinocerebellar dysfunction.   





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, W.G., and D.T. 


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.  His medals and decorations include the Vietnam Campaign Medal and the Vietnam Service Medal.  

The appeal on the issue of entitlement to service connection for a bilateral leg disorder, claimed as irregular muscle condition, comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The other issues on appeal come from subsequent rating decisions dated in February 2010 and September 2010.  

In March 2011, the Veteran testified at a personal hearing at the Regional Office before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of coronary artery disease has been raised by the record (see VA Form 9, received in June 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's hearing in March 2011, the sole issue on appeal was entitlement to service connection for a bilateral leg disorder, claimed as irregular muscle condition.  Subsequently, the Veteran perfected appeals as to the other issues listed on the title page of this decision.  In perfecting his appeal as to those issues, the Veteran requested a Board hearing at the RO.  Significantly, there is overlap of symptomatology between the issue already heard in March 2011 and the new issues on appeal.  As such, another hearing must be conducted before the Board renders a decision on the any of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing.  Notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other  
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





